Citation Nr: 0827518	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-32 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to education assistance benefits under Chapter 
30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
August 1994, with additional active service from March 2003 
to June 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Education Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's application 
for Chapter 30 educational assistance benefits.
FINDINGS OF FACT

1.  The veteran was discharged from active duty on August 11, 
1994.

2.  The veteran's active service for the period from March to 
June 2003 was less than 90 days.

3.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on August 12, 2004.

4.  The veteran first filed for Chapter 30 educational 
benefits in May 2005.

5.  It is neither claimed nor shown by the evidence that a 
physical or mental disability prevented the veteran from 
initiating or completing an educational program during his 
basic Chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria for educational assistance benefits under 
Chapter 30 have not been met.  38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that the 
veteran's claim of entitlement to educational assistance 
benefits under Chapter 30 must be denied as a matter of law.  
In VAOPGCPREC 5-2004, VA's Office of General Counsel held 
that the VCAA does not require either notice or assistance 
when the claim cannot be substantiated under the law or based 
on the application of the law to undisputed facts.  
Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Consequently, further discussion of the VCAA is not 
required.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force; or 
(iii) the date on which the veteran meets the requirements 
for four years service in the Selected Reserves found in 38 
C.F.R. § 21.7042(b) and 38 C.F.R.
§ 21.7044(b).  See 38 U.S.C.A. § 3031(a) (West 2002); 38 
C.F.R. § 21.7050(a) (2007).

In this case, the veteran was discharged from active duty on 
August 11, 1994.  Further, his active service for the period 
from March to June 2003 was less than 90 days; he served from 
March 20, 2003, to June 1, 2003.  As such, his 2003 period of 
active service is not for consideration in determining the 
delimiting date for his Chapter 30 educational assistance 
benefits.  Consequently, his basic delimiting period for 
receiving Chapter 30 educational benefits expired on August 
12, 2004.

The veteran first filed for Chapter 30 educational benefits 
in May 2005, months after the expiration of the delimiting 
date for his receiving such benefits.  Consequently, he has 
no legal entitlement to the benefits sought on appeal.

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension (not at issue here as the claim was 
filed within one year of the ending date of eligibility, see 
38 C.F.R. 21.1033(c)) and upon a showing that he or she was 
prevented from initiating or completing his or her chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
See 38 C.F.R. § 21.7051(a).  The regulations further state 
that it must be clearly established by medical evidence that 
a program of education was medically infeasible and that VA 
will not consider a veteran who was disabled for a period of 
thirty days or less as having been prevented from initiating 
or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. 
§ 21.7051(a)(2).  However, in this case it is neither claimed 
nor shown by the evidence that a physical or mental 
disability prevented the veteran from initiating or 
completing an educational program during his basic Chapter 30 
delimiting period.

In both his Notice of Disagreement and Substantive Appeal, 
the veteran has emphasized that he was only 18 days short of 
achieving the required 90 days of active service in 2003.  He 
also emphasized the unusual circumstances in which he was 
called to active service in 2003, as well as the extent of 
and his pride in his military service.  Although the Board is 
sympathetic, the veteran's arguments are equitable and do not 
provide a legal basis for the benefits sought on appeal.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In summary, for the reasons stated above, there is no legal 
authority to award the veteran Chapter 30 educational 
assistance benefits.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the appeal is denied.


ORDER

Entitlement to education assistance benefits under Chapter 
30, Title 38, United States Code, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


